Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 2, the limitation “a first amplification and filtering stage” and “a second amplification and filtering stage” is not clear. It is not clear first and second amplification and filtering stage comprises what elements. Is the amplification and filtering two elements or one element? Therefore, the claim language is not clear. Line 7-9 recites, “the second amplification and filtering stage is coupled to an output of the first amplification and filtering stage, the second node, and an input of the comparator circuit” It is not clear which side of the second amplification and filtering stage is connected to the second node and input of the comparator stage. Is the output of the second amplification and filtering stage connected to the second node or an input of the comparator circuit or the input of the second amplification and filtering stage is coupled to the second output and an input of the comparator circuit? Therefore, the claim language is not clear and the scope of the claim is not clear. It is not clear from the claim what is the structure of the limitations and how the limitation is connected to each other. Clarification is required to make the claim clear.

Claims 3-11 are also rejected as they inherit the deficiencies of claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by HIGASHIHAMA HIROTADA et al. (Hereinafter “Hirotada”) in the Patent Publication Number JP 2004343972 A (2004-12-02).

Regarding claim 1, Hirotada teaches a ground fault detection circuit (a leakage detection device that detects leakage of a power supply device; Paragraph [0001] Line 1-2; the leakage current (ground fault current); Paragraph [0004] Line 8); FIG. 1, the leakage detecting device 20; Paragraph [0026] Line 1), comprising:
a band-pass filter [21]+ [22a] in Figure 2 comprising a first node and a second node (Figure 1: Modified Figure 1 of HIROTADA below shows that a band-pass filter [22a] in Figure 2 comprising a first node and a second node), the first node being coupled to a local ground of a test head of an automatic test equipment (ATE) system [10] for an electrical device [2] that is coupled via at least one wire to a test instrument of the ATE (Figure 1: Modified Figure 1 of HIROTADA below shows the first node being coupled to a local ground of a test head of an automatic test equipment (ATE) system [10] for an electrical device [2] that is coupled via at least one wire to a test instrument of the ATE), the second node being coupled to an earth ground (Figure 1: Modified Figure 1 of HIROTADA below shows the second node being coupled to an earth ground), the band-pass filter [21]+[22a] (The first determination unit 22 includes a band-pass filter 22a for extracting only a frequency component substantially equal to the frequency (for example, 50 Hz or 60 Hz) of the sine wave AC voltage included in the detection signal Vs, as shown in FIG.2; Paragraph [0027] Line 1-3) being configured to pass and amplify a test current signal established at the first node in response to one of a coupling of a conductor of the at least one wire carrying the test current signal to the local ground (The first determination unit 22 includes a band-pass filter 22a for extracting only a frequency component substantially equal to the frequency (for example, 50 Hz or 60 Hz) of the sine wave AC voltage included in the detection signal Vs, as shown in FIG.2; Paragraph [0027] Line 1-3; Assuming that the resistance values R1 and R2 are larger than the resistance value R3 of the detection resistor R3, the leakage current i flowing through the voltage dividing resistor R1, the detection resistor R3, and the insulation breakdown resistor r via the ground is represented by the following equation (2). And the value of the detection voltage V1 generated at both ends of the detection resistor R3 is expressed by the following equation (3); Paragraph [0006] Line 3-8), and 
a coupling of a conductive element [Rs] of the electrical device carrying the test current signal to the local ground (A detection resistor Rs inserted between the connection point of R2 and the ground, an amplifier 21 that takes in a voltage drop in the detection resistor Rs as a detection signal Vs and adjusts the gain, and a signal processing of the detection signal Vs at different locations. And first to third determination units 22 to 24 that determine the occurrence of leakage; Paragraph [0026] Line 4-7); and


    PNG
    media_image1.png
    700
    990
    media_image1.png
    Greyscale

Figure 1: Modified Figure 1 of HIROTADA
a comparator circuit [220] configured to compare an amplified test current signal to a voltage threshold and output a fault alert signal to provide an indication of a ground fault based on the comparison (Effective value Vss of detection signal Vss passed through pass filter 22a .sub.rms And an effective value Vss of the detection signal Vss calculated by the effective value calculation unit 22b. .sub.rms Is compared with a predetermined threshold value Vr1, and the effective value Vss of the detection signal Vss is provided. .sub.rms Is greater than the threshold value Vr1, it is determined that an electric leakage has occurred, and a determination signal Vj1 is output. However, the detection signal Vs can be subjected to full-wave rectification and then smoothed by an integration circuit to generate a DC detection signal Vss2 similar to the above-described effective value calculation, thereby determining the occurrence of leakage; Paragraph 0027] Line 3-10).

Regarding claim 15, Hirotada teaches a method for detecting a ground fault condition (a leakage detection device that detects leakage of a power supply device; Paragraph [0001] Line 1-2; the leakage current (ground fault current); Paragraph [0004] Line 8); FIG. 1, the leakage detecting device 20; Paragraph [0026] Line 1), the method comprising:
generating, at a current source of an automatic equipment test (ATE) system (Figure 1: Modified Figure 1 of HIROTADA above shows the first node being coupled to a local ground of a test head of an automatic test equipment (ATE) system [10] for an electrical device [2] that is coupled via at least one wire to a test instrument of the ATE), a test current signal having a given frequency (The first determination unit 22 includes a band-pass filter 22a for extracting only a frequency component substantially equal to the frequency (for example, 50 Hz or 60 Hz) of the sine wave AC voltage included in the detection signal Vs, as shown in FIG.2; Paragraph [0027] Line 1-3);
providing the test current signal via at least one wire to a device under test (DUT) (Here load 2 as the DUT) coupled to a test head of the ATE system (Figure 1: Modified Figure 1 of HIROTADA above shows the first node being coupled to a local ground of a test head of an automatic test equipment (ATE) system [10] for an electrical device [2] that is coupled via at least one wire to a test instrument of the ATE);
receiving, at a first input node of a ground fault detection circuit coupled to a local ground of the ATE system, the test current signal in response to one of a coupling of a conductor of the at least one wire carrying the test current signal to the local ground (Figure 1: Modified Figure 1 of HIROTADA above shows the first node being coupled to a local ground of a test head of an automatic test equipment (ATE) system [10] for an electrical device [2] that is coupled via at least one wire to a test instrument of the ATE) and a coupling of a conductive element of the DUT carrying the test current signal to the local ground (Figure 1 above), wherein the ground fault detection circuit comprises a second input node that is coupled to an earth ground (Figure 1: Modified Figure 1 of HIROTADA above shows the second node being coupled to an earth ground) to provide a signal reference for the test current signal, wherein the test current signal is contaminated with noise (The first determination unit 22 includes a band-pass filter 22a for extracting only a frequency component substantially equal to the frequency (for example, 50 Hz or 60 Hz) of the sine wave AC voltage included in the detection signal Vs, as shown in FIG.2; Paragraph [0027] Line 1-3; Assuming that the resistance values R1 and R2 are larger than the resistance value R3 of the detection resistor R3, the leakage current i flowing through the voltage dividing resistor R1, the detection resistor R3, and the insulation breakdown resistor r via the ground is represented by the following equation (2). And the value of the detection voltage V1 generated at both ends of the detection resistor R3 is expressed by the following equation (3); Paragraph [0006] Line 3-8);
applying the test current signal to an active band-pass filter of the ground fault detection circuit to attenuate the noise and provide an amplified test current signal (A detection resistor Rs inserted between the connection point of R2 and the ground, an amplifier 21 that takes in a voltage drop in the detection resistor Rs as a detection signal Vs and adjusts the gain, and a signal processing of the detection signal Vs at different locations. And first to third determination units 22 to 24 that determine the occurrence of leakage; Paragraph [0026] Line 4-7) (The first determination unit 22 includes a band-pass filter 22a for extracting only a frequency component substantially equal to the frequency (for example, 50 Hz or 60 Hz) of the sine wave AC voltage included in the detection signal Vs, as shown in FIG.2; Paragraph [0027] Line 1-3; Assuming that the resistance values R1 and R2 are larger than the resistance value R3 of the detection resistor R3, the leakage current i flowing through the voltage dividing resistor R1, the detection resistor R3, and the insulation breakdown resistor r via the ground is represented by the following equation (2). And the value of the detection voltage V1 generated at both ends of the detection resistor R3 is expressed by the following equation (3); Paragraph [0006] Line 3-8); and
wherein the frequency of the test current signal is within a band-pass frequency range (for example, 50 Hz or 60 Hz) of the band-pass filter [22a]; and
outputting, at an output of the ground fault detection circuit, a fault alert signal indicative of a ground fault condition based on a comparison of the second amplified test current signal relative a voltage threshold (Effective value Vss of detection signal Vss passed through pass filter 22a .sub.rms And an effective value Vss of the detection signal Vss calculated by the effective value calculation unit 22b. .sub.rms Is compared with a predetermined threshold value Vr1, and the effective value Vss of the detection signal Vss is provided. .sub.rms Is greater than the threshold value Vr1, it is determined that an electric leakage has occurred, and a determination signal Vj1 is output. However, the detection signal Vs can be subjected to full-wave rectification and then smoothed by an integration circuit to generate a DC detection signal Vss2 similar to the above-described effective value calculation, thereby determining the occurrence of leakage; Paragraph 0027] Line 3-10).

Regarding claim 16, Hirotada teaches a method, wherein 
the second amplification and filtering stage [23] has a greater Q-factor than the first amplification and filtering stage (The second determination unit 23 compares the low-pass filter 23a for extracting only the DC component of the detection signal Vs and the detection signal Vsd passing through the low-pass filter 23a with predetermined thresholds Vr2 and Vr3, respectively, as shown in FIG. It has two comparators 23b and 23c, and when the detection signal Vsd exceeds the threshold value Vr2 or Vr3, it is determined that leakage has occurred and the determination signal Vj2 .sub.1 Or Vj2 .sub.2 Is output; Paragraph [0028] Line 1-4; Low pass filter is used to remove noise which reduces the signal to noise ratio and therefore the second amplification and filtering stage [23] has a greater Q-factor than the first amplification and filtering stage to reduce the extra noise which is not reduced by first stage).


Claim(s) 17-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zhang in the US Patent Application Publication Number US 20180128867 A1.

Regarding claim 17, Zhang teaches a system (a ground fault tester (GFT) that could verify the integrity of its self test circuit to accurately detect a ground fault and correctly report that a unit is in good health or not; Paragraph [0001] Line 2-5; [0026] Referring to FIG. 2, it illustrates a schematic block diagram of a ground fault tester (GFT) 200 having a self test circuit 202; Paragraph [0026] Line 1-2) comprising:
a current source [222] (Ri 222 is the current source of current (Ileak) 225) configured to generate a test current signal, the test current signal being supplied via at least one wire to a device under test (DUT) coupled to a test head of an automatic test equipment (ATE) system (The ground fault tester (GFT) 200 comprises an AC source (Vd) 207 configured to feed into a nodal supposition circuit 210 through a resistor (Rd) 212. The nodal supposition circuit 210 is switched to a ground (GND) 215 through a relay device (K) 217. The ground fault tester (GFT) 200 monitors a DC/battery powered equipment (DPE) 220 for a ground fault and is coupled to the nodal supposition circuit 210 and a virtual resistor (Ri) 222 that represents a ground leak resistance for flowing a leakage current (Ileak) 225 to the ground (GND) 215; Paragraph [0027] Line 1-10);
a ground fault detector [202] coupled to a local ground of the test head [200], the ground fault detector being configured to receive the test current signal in response to one of a coupling of a conductor of the at least one wire carrying the test current signal to the local ground (The self test circuit 202 further comprises a controller 245 to receive a test request command 247 and output a GFT output 250. The controller 245 to control the relay device (K) 217 for flowing a test current (Itest) 252 to the ground (GND) 215 from the nodal supposition circuit 210; Paragraph [0030] Line 1-5) and a coupling of a conductive element of the DUT carrying the test current signal to the local ground, the ground fault detector being further configured to output a fault alert signal to provide an indication of a ground fault based on the test current signal (The self test circuit 202 comprises a signal conditioning unit 230 having a linear gain coupled to the resistor (Rd) 212 and the nodal supposition circuit 210 to receive a raw signal (Vs) 232 for monitoring a ground fault and output a voltage signal (Vr) 235. The signal (Vs) 232 is the raw signal for monitoring ground fault, sampled from the connection between (Rd) 212 and the nodal supposition circuit 210. The signal (Vs) 232 is further filtered by the signal conditioning unit 230, which provides signal conditioning, frequency filtering to remove out of band noise, amplitude adjustment and buffer. The output of the signal conditioning unit 230 is the signal (Vr) 235. The signal conditioning unit 230 may be a combination of a linear amplifier to provide a linear gain and a frequency filter to remove out of band noise; Paragraph [0028] Line 1-15).

Regarding claim 18, Zhang teaches a system, 
wherein the ground fault detector comprises a first node and a second node, the first node being configured to receive the test current signal and the second node is coupled to an earth ground to provide a signal reference for the test current signal (Figure 2: Modified Figure 2 of Zheng below shows the ground fault detector 200 comprises a first node and a second node, the first node being configured to receive the test current signal and the second node is coupled to an earth ground to provide a signal reference for the test current signal).


    PNG
    media_image2.png
    832
    835
    media_image2.png
    Greyscale

Figure 2: Modified Figure 2 of Zheng

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirotada ‘972 A in view of KALGREN PATRICK et al. (Hereinafter “PATRICK”) in the Patent Publication Number WO 2008036921 A2.

Regarding claim 12, Hirotada fails to teach a ground fault detection circuit, wherein the electrical device is a device under test (DUT), the DUT being coupled to the test head of the ATE for receiving the test current signal.
PATRICK teaches a system and method directed to the health monitoring and failure prediction of electronic systems, including the diagnostic methods employed to assess current health state and prognostic methods for the prediction of electronic system failures and remaining useful life (Paragraph [0002] Line 1-4), wherein 
the electrical device is a device under test (DUT), the DUT being coupled to the test head of the ATE for receiving the test current signal (At S1130, sensor values are acquired from each sensor in the health monitoring unit using an analog-to-digital converter (ADC). The ADC digitizes the output of each sensor and sends the results to a processor. Next, in step S1 150, the ATE acquires monitoring data by performing an automated test. Each automated test is executed using a profile, or collection, of pre-determined operating points, or set points. Each set point is used to apply an electrical stimulus to the electric power converter, or the device under test (DUT). The procedure for the automated test is described relative to steps S1551- SI558 (FIG. 2B); Paragraph [0070] Line 1-7). The purpose of doing so is to adjust to the new set point, respectively, to verify each set point was reached to within the tolerance specified by the profile, to monitor operating states, track performance, identify degraded performance and predict useful life is of significant advantage to the military as well as the commercial sector.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hirotada in view of PATRICK, because PATRICK teaches to include a DUT being coupled to the test head of the ATE for receiving the test current signal adjusts to the new set point, respectively (Paragraph [0070]), verifies each set point was reached to within the tolerance specified by the profile (Paragraph [0071]), monitors operating states, track performance, identify degraded performance and predict useful life is of significant advantage to the military as well as the commercial sector (Paragraph [0003]).

Regarding claim 13, Hirotada fails to teach a ground fault detection circuit, wherein the conductive element of the DUT has a physical defect, such that the coupling of the DUT to the test head provides an electrical path from the conductive element of the DUT to the local ground for the test current signal.
PATRICK teaches a system and method directed to the health monitoring and failure prediction of electronic systems, including the diagnostic methods employed to assess current health state and prognostic methods for the prediction of electronic system failures and remaining useful life (Paragraph [0002] Line 1-4),  
wherein the conductive element of the DUT has a physical defect, such that the coupling of the DUT to the test head provides an electrical path from the conductive element of the DUT to the local ground for the test current signal (At S1130, sensor values are acquired from each sensor in the health monitoring unit using an analog-to-digital converter (ADC). The ADC digitizes the output of each sensor and sends the results to a processor. Next, in step S1 150, the ATE acquires monitoring data by performing an automated test. Each automated test is executed using a profile, or collection, of pre-determined operating points, or set points. Each set point is used to apply an electrical stimulus to the electric power converter, or the device under test (DUT). The procedure for the automated test is described relative to steps S1551- SI558 (FIG. 2B); Paragraph [0070] Line 1-7). The purpose of doing so is to adjust to the new set point, respectively, to verify each set point was reached to within the tolerance specified by the profile, to monitor operating states, track performance, identify degraded performance and predict useful life is of significant advantage to the military as well as the commercial sector.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hirotada in view of PATRICK, because PATRICK teaches to couple of the DUT to the test head provides an electrical path from the conductive element of the DUT to the local ground for the test current signal adjusts to the new set point, respectively (Paragraph [0070]), verifies each set point was reached to within the tolerance specified by the profile (Paragraph [0071]), monitors operating states, track performance, identify degraded performance and predict useful life is of significant advantage to the military as well as the commercial sector (Paragraph [0003]).

Regarding claim 14, Hirotada teaches a ground fault detection circuit, wherein 
the test current signal is generated by a bidirectional current source (Thus, in the present embodiment, since the secondary side of the insulating transformer 12 of the power supply device 10 is disconnected from the ground and is in a floating state, the current (dark) is applied to the detection resistor Rs unless a leakage fault occurs. Current) does not flow, and the detection signal Vs is not output. However, when an insulation breakdown occurs between the power supply device 10 and the ground, the first to third determination units 22 to 24 depend on the location where the insulation breakdown has occurred; Paragraph [0030] Line 1-4; therefore, current can flow both side of the resistor Rs and the current source is bidirectional as Rs functions as the fault current producer).
.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang ‘867 A1 in view of Hirotada ‘972 A.

Regarding claim 19, Zhang teaches a system, wherein 
the test current signal has a given frequency (The signal conditioning unit 230 may be a combination of a linear amplifier to provide a linear gain and a frequency filter to remove out of band noise; Paragraph [0028] Line 12-15); and the ground fault detector comprises:
a comparator circuit [240] configured to compare an amplified test current signal to a voltage threshold and output the fault alert signal to provide the indication of the ground fault based on the comparison (The self test circuit 202 further comprises the adjustable threshold module (TH) 205 to provide a threshold voltage (Vth) 237. The self test circuit 202 further comprises a comparator 240 to receive the voltage signal (Vr) 235 and the threshold voltage (Vth) 237 to compare two voltages (Vr), (Vth) and output a signal 242 indicative of the ground fault. The voltage signal (Vr) 207 of the self test circuit 202 is compared by the comparator 240 with an adjustable threshold value of the adjustable threshold module (TH) 205 with the result being a binary signal indicating whether a ground fault occurs or not; Paragraph [0029] Line 1-11). 
Zhang fails to teach that the ground fault detector comprises: an active band-pass filter configured to resonate in a frequency range that includes the given frequency of the test current signal, the active band-pass filter being configured to pass and amplify the test current signal.
Hirotada teaches a leakage detection device that detects leakage of a power supply device; Paragraph [0001] Line 1-2; the leakage current (ground fault current); Paragraph [0004] Line 8), wherein the leakage detection device comprises:
an active band-pass filter [22a] configured to resonate in a frequency range that includes the given frequency of the test current signal, the active band-pass filter being configured to pass and amplify the test current signal (The first determination unit 22 includes a band-pass filter 22a for extracting only a frequency component substantially equal to the frequency (for example, 50 Hz or 60 Hz) of the sine wave AC voltage included in the detection signal Vs, as shown in FIG.2; Paragraph [0027] Line 1-3). The purpose of doing so is to provide a leakage detection device capable of detecting not only the presence / absence of leakage but also the location where the leakage has occurred, to prevent occurrence of a leakage accident and improving safety.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Zhang in view of Hirotada, because Hirotada teaches to include an active band-pass filter to resonate in a frequency range provides a leakage detection device capable of detecting not only the presence / absence of leakage but also the location where the leakage has occurred (Paragraph [0011]), prevents occurrence of a leakage accident and improving safety (Paragraph [0049]).
Regarding claim 20, Zhang fails to teach a system, wherein the active band-pass filter comprises a first amplification and filtering stage having a first Q-factor and a second amplification and filtering stage having a second Q-factor that is greater than the first Q-factor, each of the first and second amplification and filtering stages being configured to pass and amplify the test current signal to remove at least some of the noise contaminating the test current signal, such that the test current signal has a signal-to-noise (SNR) ratio greater than a reference SNR.
Hirotada teaches a leakage detection device that detects leakage of a power supply device; Paragraph [0001] Line 1-2; the leakage current (ground fault current); Paragraph [0004] Line 8), wherein 
the active band-pass filter comprises a first amplification and filtering stage [22] having a first Q-factor and a second amplification and filtering stage having a second Q-factor that is greater than the first Q-factor (The first determination unit 22 includes a band-pass filter 22a for extracting only a frequency component substantially equal to the frequency (for example, 50 Hz or 60 Hz) of the sine wave AC voltage included in the detection signal Vs, as shown in FIG.2; Paragraph [0027] Line 1-3; Assuming that the resistance values R1 and R2 are larger than the resistance value R3 of the detection resistor R3, the leakage current i flowing through the voltage dividing resistor R1, the detection resistor R3, and the insulation breakdown resistor r via the ground is represented by the following equation (2). And the value of the detection voltage V1 generated at both ends of the detection resistor R3 is expressed by the following equation (3); Paragraph [0006] Line 3-8), 
each of the first and second amplification and filtering [23] stages being configured to pass and amplify the test current signal to remove at least some of the noise contaminating the test current signal, such that the test current signal has a signal-to-noise (SNR) ratio greater than a reference SNR (The second determination unit 23 compares the low-pass filter 23a for extracting only the DC component of the detection signal Vs and the detection signal Vsd passing through the low-pass filter 23a with predetermined thresholds Vr2 and Vr3, respectively, as shown in FIG. It has two comparators 23b and 23c, and when the detection signal Vsd exceeds the threshold value Vr2 or Vr3, it is determined that leakage has occurred and the determination signal Vj2 .sub.1 Or Vj2 .sub.2 Is output; Paragraph [0028] Line 1-4; Low pass filter is used to remove noise which reduces the signal to noise ratio and therefore the test current signal has a signal-to-noise (SNR) ratio greater than a reference SNR and to pass and amplify the test current signal to remove at least some of the noise contaminating the test current signal). The purpose of doing so is to provide a leakage detection device capable of detecting not only the presence / absence of leakage but also the location where the leakage has occurred (Paragraph [0011]) to prevent occurrence of a leakage accident and improving safety (Paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Zhang in view of Hirotada, because Hirotada teaches to pass and amplify the test current signal to remove at least some of the noise contaminating the test current signal, provides a leakage detection device capable of detecting not only the presence / absence of leakage but also the location where the leakage has occurred (Paragraph [0011]), prevents occurrence of a leakage accident and improving safety (Paragraph [0049]).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 3-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim 2 and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kasashima et al. (US 20130063152 A1) discloses, “ELECTRIC LEAKAGE SENSING APPARATUS- [0021] As illustrated in FIG. 1, an electric leakage sensing apparatus 100 includes a terminal T1 connected to a positive electrode of a drive power supply 1, a terminal T2 connected to a negative electrode of the drive power supply 1, and a terminal T3 connected to a negative electrode of a load power supply 10. For example, the drive power supply 1 is a low-voltage DC power supply including a lead storage battery, and the load power supply 10 is a high-voltage DC power supply including a lithium-ion battery. The load power supply 10 supplies a voltage to each load mounted on a vehicle. A floating capacitance Cs exists between the load power supply 10 and a ground G (vehicle body). An electric leakage resistance Rx is equivalently connected between the load power supply 10 and the ground G upon an electric leakage of the load power supply 10. [0022] The electric leakage sensing apparatus 100 includes a power supply circuit 2, a booster circuit 3, a CPU 5, a memory 9, a pulse generating circuit 11, a voltage detecting circuit 12, a diode D, a resistor R, and a coupling capacitor C. The pulse generating circuit 11 includes a reference voltage generating circuit 4 and a switching element Q. The voltage detecting circuit 12 includes a filter circuit 6, an offset voltage generating circuit 7, and a calculation circuit 8- However, Kasashima does not disclose a band-pass filter comprising a first node and a second node, the first node being coupled to a local ground of a test head of an automatic test equipment (ATE) system for an electrical device that is coupled via at least one wire to a test instrument of the ATE, the second node being coupled to an earth ground, the band-pass filter being configured to pass and amplify a test current signal established at the first node in response to one of a coupling of a conductor of the at least one wire carrying the test current signal to the local ground, and a coupling of a conductive element of the electrical device carrying the test current signal to the local ground”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866